    Case 2:18-cr-00703-JMV Document 128 Filed 05/19/21 Page 1 of 10 PageID: 829



                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor                       973-645-2700
                                                             Newark, New Jersey 07102


                                                             May 19, 2021

BY ECF
Hon. John Michael Vazquez
United States District Judge
United States Courthouse and Post Office
Newark, New Jersey 07102

                 Re: United States v. Michael Healy, et al., Crim. No. 18-703

Dear Judge Vazquez:

      The government respectfully submits this letter in response to defendant
Michael Healy’s motion to declare his capital prosecution unconstitutional. See
ECF No. 113 (“Def. Mot.”). For the reasons set forth below, the motion should
be denied.

        Background

      On June 5, 2019, the defendant was charged in a twelve-count
Superseding Indictment under Criminal Number 18-703 with violations of both
the substantive and conspiracy provisions of the Racketeer Influenced and
Corrupt Organizations (“RICO”) Act, Title 18, United States Code, Sections
1962(c), 1961(1), and 1961(5), and, as applicable here, four capital-eligible
counts of murder, 1 among other drug and firearms charges.

       The murder of Victim-1 charged in Count Three, which took place on
February 3, 2018, involved Healy acting upon his belief that A.S., an associate
in his drug enterprise, was cooperating with law enforcement. Healy and his
co-defendant, Leevander Wade, contacted members of a local Bloods street
gang to carry out a hit on A.S. In an attempt to carry out this murder, Victim-

1    Those counts are: Count Three (February 3, 2018 murder of Victim-1);
Count Five (March 12, 2018 murder of A.S.); and Count Eight (April 6, 2018
murder of J.C.), all charged under Title 18, United States Code, Section
1959(a)(1) and Section 2; and Count Six (Conspiracy to Murder a Federal
Witness, A.S.), charged under Title 18, United States Code, Section 1512(k).
    Case 2:18-cr-00703-JMV Document 128 Filed 05/19/21 Page 2 of 10 PageID: 830




1, an innocent citizen who happened to be parked outside A.S.’s residence, was
killed.

     The murder of A.S. charged in Counts Five and Six, which took place on
March 12, 2018, involved Healy ordering his co-conspirators to correct their
mistake from February 3rd and complete the plot to murder A.S. The co-
conspirators shot and killed A.S. as he was walking his dog near his residence.

      The murder of J.C. charged in Count Eight, which took place on April 6,
2018, involved Healy’s belief that J.C., a drug associate of A.S.’s, was also
cooperating with law enforcement. Healy shot and killed J.C. in a drive-by
shooting in Newark, New Jersey. Co-defendant Wade drove the vehicle he and
Healy were in during the murder.

      Upon return of the Superseding Indictment in June 2019, the
government sought mitigation submissions from defense counsel so that the
United States Attorney for the District of New Jersey could make a
recommendation to the Attorney General as to whether or not the Attorney
General should authorize a death-penalty prosecution. See United States
Department of Justice, Justice Manual, §§ 910.010 to 9-10.120, available at
https://www.justice.gov/jm/jm-9-10000-capital-crimes#9-10.010. As the
Court is aware, Department of Justice protocols require that the defendant
shall have a “reasonable opportunity to present information for the
consideration of the United States Attorney or Assistant Attorney General
which may bear on the decision whether to seek the death penalty.” Id. § 9-
10.080.

      Counsel thus had at least 2 eight months prior to the start of the
pandemic to begin Healy’s mitigation investigation after the Government
presented death-eligible charges. Moreover, while not counsel’s preferred
course, counsel has had the ability to communicate with Healy by way of
telephone and/or video conferences throughout the pandemic. Much in the
way that courts throughout the country have, throughout the unprecedented
health crisis, found alternative methods to our prior procedures—even if less
ideal—counsel has been afforded an alternative option to maintain contact with
Healy and further the mitigation process.

      The government is presently awaiting the defendant’s mitigation
submission. At the defendant’s request, the Government granted multiple
extensions to the deadline for such a submission. The latest deadline for


2     Learned counsel was appointed on April 16, 2019 (Dkt. No. 22), months
before the Superseding Indictment. Thus, learned counsel could have begun
the mitigation investigation approximately 11 months prior to the pandemic.
                                     -2-
    Case 2:18-cr-00703-JMV Document 128 Filed 05/19/21 Page 3 of 10 PageID: 831




submission is June 30, 2021, more than two years after the Superseding
Indictment was returned. 3 The Court has not yet set a briefing schedule for
motions or a trial date.

       The defendant now moves for “an order from the Court permanently
barring the Government from seeking the death penalty” because of the alleged
mishandling of the COVID-19 pandemic by the administration of former
President Donald J. Trump. Def. Mot. at 1. Specifically, the defendant urges
that the former executive administration’s actions “prolonged and worsened”
the COVID-19 pandemic, which, according to Healy, has “permanently
undermined his ability to conduct adequate mitigation investigation pursuant
to 18 U.S.C. § 3592 and has permanently denied him the right to have a fair
death penalty trial, in violation of the Fifth, Sixth and Eighth Amendments.”
Id. at 1, 3.

        For the reasons that follow, Healy’s motion should be denied.

     The Defendant’s Arguments Are Premature Because the Government Has
        Not Yet Given Notice that It Intends to Seek a Sentence of Death

       As an initial matter, because the Department of Justice has not yet
indicated whether it will seek a sentence of death against Healy, his motion to
declare his capital prosecution unconstitutional should be denied as premature
or, at the very least, stayed until it is determined whether the government will
seek the death penalty against him.

       Ruling on the issue now would be akin to issuing an advisory opinion.
Ripeness, like other justiciability doctrines, ultimately derives from Article III’s
requirement that federal courts may decide only cases and controversies.
Felmeister v. Office of Attorney Ethics, 856 F.2d 529, 535 (3d Cir.1988); see
also Nextel Communications of the Mid-Atlantic, Inc. v. City of Margate, 305
F.3d 188, 192 (3d Cir. 2002). The Supreme Court has stated that to meet the
ripeness standard, plaintiffs must show either a specific present objective harm
or the threat of specific future harm. Laird v. Tatum, 408 U.S. 1, 14 (1972).
Furthermore, “[a] claim is not ripe for adjudication if it rests upon contingent
future events that may not occur as anticipated, or indeed may not occur at
all.” Gov’t Emps. Ret. Sys. v. Turnbull, 134 F. App’x 498, 500 (3d Cir. 2005)
(citing Texas v. United States, 523 U.S. 296, 300 (1998) (internal citations
omitted)); United States v. Blackburn, 461 F.3d 259, 261 (2d Cir. 2006) (“In
order to satisfy the case-or-controversy requirement, a party must, at all stages
of the litigation, have an actual injury which is likely to be redressed by a
favorable judicial decision.” (internal quotation marks omitted)); United States

3     The four co-defendants submitted extensive mitigation evidence to the
Acting United States Attorney on or about February 15, 2021.
                                     -3-
    Case 2:18-cr-00703-JMV Document 128 Filed 05/19/21 Page 4 of 10 PageID: 832




v. Leon, 203 F.3d 162, 164 (2d Cir. 2000) (“[F]ederal court[s] lack[] the power to
render advisory opinions.” (internal quotation marks omitted)).

       Such is the case here. The government may decide to not seek the death
penalty against Healy, thus obviating the need for the Court to rule on his
motion to bar the government from doing so. Indeed, analyzing Healy’s claimed
harm—that a jury will be unable to hear evidence from certain mitigation
witnesses made unavailable during the COVID-19 pandemic—places the
speculative nature of Healy’s motion in sharp relief, because he only has the
right to present such mitigation evidence if the case proceeds as a capital case.
See 18 U.S.C. § 3592(a) (requiring finder of fact, in determining whether a
sentence of death is to be imposed, to consider any mitigating factor). 4

       At least one appellate court facing a similar circumstance has declined to
rule on a motion to preclude the government from seeking the death penalty
prior to the government’s in fact deciding to do so. Specifically, in United
States v. Breeden, 366 F.3d 369 (4th Cir. 2004), the Fourth Circuit affirmed
the district court’s denial of a motion to strike the government’s notice that it
intended to seek a sentence of death pursuant to 18 U.S.C. § 3593(a). In doing
so, the Fourth Circuit found that the district court had correctly delayed ruling
on a prior motion to preclude the government from even filing such a notice,
because “delaying [the] ruling [until the government had in fact filed a death
notice] allowed for the possibility that the Government would elect not to seek
the death penalty.” Id. at 373. The Court should do the same here.

       A similar motion was made in United States v. Savage, a death-eligible
case from the Eastern District of Pennsylvania. The defendant, also prior to a
determination regarding the death penalty, advanced the argument that
counsel did not have sufficient time to prepare their mitigation presentation to
the U.S. Attorney’s Office and the Capital Case Review Committee. The
Government responded that the defendant had no constitutional or substantive
rights to present evidence in support of mitigation to the U.S. Attorney’s Office
or to the Department of Justice. The Government also argued that based on
the trial schedule, defendant’s counsel would have more than enough time to
prepare for the penalty phase of trial. United States v. Savage, Crim. No. 07-
550-06, 2011 WL 6747479, at *2 (E.D. Pa. Dec. 23, 2011). Relevant here, the
district court held that “[a]s a threshold matter, the Government ha[d] not yet
filed a notice of intent pursuant to 18 U.S.C. § 3593. Therefore, [the

4     Indeed, Healy incorrectly states, on several occasions, that this is a
“capital murder case” rather than a noncapital one—citing case law and ABA
standards that pertain to certain procedural and evidentiary issues specific to
capital-authorized cases. See Def. Mot. at 5-6. Healy’s citation to, and reliance
on, those standards is premature, as the government has not indicated that it
intends to seek a sentence of death as to Healy.
                                      -4-
    Case 2:18-cr-00703-JMV Document 128 Filed 05/19/21 Page 5 of 10 PageID: 833




d]efendant’s challenge to the imposition of the death penalty [wa]s premature.”
Id. (citing Wyatt v. Gov’t of the V.I., 385 F.3d 801, 806 (3d Cir. 2004) (“A
dispute is not ripe for judicial determination if it rests upon contingent future
events that may not occur as anticipated, or indeed may not occur at all.”)). 5

       More recently, a defendant facing capital charges in the Eastern District
of New York filed a nearly verbatim motion to that which defendant has filed
here. See United States v. Snipe, Crim. No. 18-609 (RJD). In Snipe, the
district court ruled that “[d]efendant Snipe’s motion seeking a declaration from
the Court that his capital prosecution is unconstitutional is denied with leave
to renew. Because the government has not yet given notice that it intends to
seek a sentence of death against Mr. Snipe, the motion is premature at this
time.” (Order denying Motion, Crim. No. 18-609, Dkt. No. 234, May 4, 2021).

     This Court should reach the same conclusion as those reached in Snipe
and Savage, as Healy’s motion is also premature since the Government has
made no decision regarding the death penalty.

      No Statutory or Other Legal Authority Supports Defendant’s Motion

      In any event, Healy has failed to identify any statutory or other legal
authority to support his request. Statutorily, if the government decides to seek
the death penalty, the government,

              shall, a reasonable time before the trial or before
              acceptance by the court of a plea of guilty, sign and file
              with the court, and serve on the defendant, a notice—

              (1)   Stating that the government believes that the
              circumstances of the offense are such that, if the
              defendant is convicted, a sentence of death is justified
              under this chapter and that the government will seek
              the sentence of death; and

              (2)   Setting forth the aggravating factor or factors that
              the government, if the defendant is convicted, proposes
              to prove as justifying a sentence of death.

18 U.S.C. § 3593(a). The Second Circuit has opined that § 3593(a) “specifies
that a death penalty notice must be given a reasonable time before the trial,
but affords no guidance as to how to assess reasonableness, nor does it

5    As discussed below, the Savage court also went on to deny the
Defendant’s motion on its merits.

                                        -5-
 Case 2:18-cr-00703-JMV Document 128 Filed 05/19/21 Page 6 of 10 PageID: 834




address the remedy to be fashioned if reasonable notice is not given; moreover,
there is no legislative history addressing those issues.” United States v.
Robinson, 473 F.3d 487, 491 (2d Cir. 2007) (internal quotation marks and
citation omitted). However, because no trial date has been set in this case,
there can be no claim that the government has failed to follow the statutorily
mandated process—particularly here, where the government is awaiting Healy’s
mitigation submission to proceed. Cf. United States v. James, Crim. No. 02-
778, 2007 WL 2713359, at *1 (E.D.N.Y. Sept. 13, 2007) (observing that
government complies with § 3593(a) notice requirement “by giving notice of its
intention to present evidence of future dangerousness well in advance of trial”).

       Rather, Healy apparently argues that—despite the government’s
compliance to date with the governing statutes—the government has denied
him his “Fifth Amendment right to due process, Sixth Amendment right to
effective assistance of counsel and Eighth Amendment right to be free from
cruel and unusual punishment.” Def. Mot. at 3. He does not specify how each
of these rights has been violated, other than implying that he has a right to
present mitigation evidence to the Attorney General and that any impingement
of that right entitles him to the remedy of preclusion of the death penalty at
this early stage, notwithstanding the government’s willingness to provide
additional time. In Savage, the court addressed this perceived “right” and
rejected it outright. Specifically, the court made clear that “the death penalty
protocol does not create enforceable rights. In fact, the USAM states that it
“provides only internal Department of Justice guidance” and “is not intended
to, does not, and may not be relied upon to create any rights, substantive or
procedural, enforceable at law by any party in any matter civil or criminal.” Id.
at *3.

        A majority of courts, including the Third Circuit, have confirmed that the
guidelines contained in the USAM, now known as the Justice Manual, do not
create substantive or procedural rights for a defendant. See id. at *3; see also
United States v. Wilson, 413 F.3d 382, 389 (3d Cir. 2005) (“Department of
Justice guidelines and policies do not create enforceable rights for criminal
defendants”); United States v. Gomez, 237 F.3d 382, 389 (3d Cir. 2000) (stating
that any argument that the USAM creates rights “would be against the weight
of judicial authority”); United States v. Lee, 274 F.3d 485, 493 (8th Cir. 2001)
(holding that the death penalty protocol is unenforceable and that any violation
of it did not entitle defendant to a new penalty hearing).

       Defendant’s other explanation for these claimed constitutional violations
is that the Trump Administration’s executive policies and actions regarding the
COVID-19 pandemic have somehow caused a potential, hypothetical, and
speculative loss of mitigation evidence (should the case even proceed capitally),
which violates his constitutional rights.

                                      -6-
 Case 2:18-cr-00703-JMV Document 128 Filed 05/19/21 Page 7 of 10 PageID: 835




      The Third Circuit has held that “[i]n situations where a defendant claims
that the government destroyed evidence that might have proved exculpatory,
the defendant has the burden of proving the government’s bad faith in ordering
or permitting the loss or destruction of the evidence,” and “absent a showing of
bad faith there is no due process violation.” United States v. Christian, 302 F.
App’x 85, 87 (3d Cir. 2008) (citing United States v. Deaner, 1 F.3d 192, 200 (3d
Cir.1993)).

       In addition to the “bad faith” showing, “[t]o establish a violation of
the right to present a defense based on lost evidence, a defendant must show
that the evidence was material and exculpatory, and that it was ‘of such a
nature that the defendant would be unable to obtain comparable evidence by
other reasonably available means.’” Buie v. Sullivan, 923 F.2d 10, 11 (2d Cir.
1990). “Finally, the misconduct must demonstrate that the absence of
fundamental fairness infected the trial; the acts complained of must be of such
quality as necessarily prevents a fair trial.” Id. (internal quotation marks and
alterations omitted); see also United States v Santtini, 963 F.2d 585, 597 (3d
Cir. 1992) (“As a general matter, even when actions by the prosecution appear
to deprive a criminal defendant of his constitutional right to present a defense,
no remedy will lie for such infringement absent a showing that the government
has caused the unavailability of material evidence and has done so in bad
faith.”).

       Healy has not shown materiality, bad faith, or a lack of fundamental
fairness. Nor could he at this premature stage. Healy has failed to
demonstrate materiality or a lack of fundamental fairness because it is
impossible to assess at this stage in the litigation—before Healy’s right to even
put forth mitigation evidence to the jury has become ripe—any importance that
such evidence might have to a jury. In fact, Healy has not even identified any
actual mitigation evidence that he has been prevented from acquiring. Rather,
Healy asserts that he may not be able to present mitigation evidence from, for
example, “a mitigation witness who died from the coronavirus,” “got ‘brain fog’
from the coronavirus,” or presently “refused to meet with the defense team” due
to fears of contracting COVID-19. See Def. Mot. at 8 (describing hypothetical
“irreparable harm” from executive administration’s handling of COVID-19
pandemic). Of course, as to the latter concern (refusal to meet with counsel
due to fears of contracting COVID-19), such harm is easily ameliorated—
notwithstanding Healy’s generalized conclusion to the contrary—by allowing
Healy sufficient time to conduct a mitigation investigation.

      Healy nonetheless urges that allowing him additional time “does not
account for evidence that may have been permanently lost, obscured,
destroyed or altered during the coronavirus pandemic.” Def. Mot. at 10. But
defendant cites no such evidence in this case. In the motion filed before Judge
Dearie in Snipe, counsel cited a specific example of “lost evidence”, the
                                       -7-
    Case 2:18-cr-00703-JMV Document 128 Filed 05/19/21 Page 8 of 10 PageID: 836




testimony of a potential mitigation witness, Snipe’s grandmother, who
apparently died in February 2021 from COVID. Id. at 9. Here, Healy has cited
only hypothetical “categories” of lost evidence.

       However, even assuming such lost opportunity, the record is far from
fully developed regarding the substance and scope of any mitigation
investigation or any alternative means to present comparable mitigation
evidence, should the need to do so even be necessary. Even if the Government
decides to seek the death penalty, a trial in this case could be one to two years
away, giving Healy additional time, post-pandemic, to fully investigate
mitigation for presentation to a jury.

       In any event, Healy has failed to demonstrate any denial of his right to
due process because he has not established that the government acted in bad
faith in causing any loss of potential mitigation evidence. See, e.g., United
States v. Kennedy, 720 F. App’x 104, 108 (3d Cir. 2017) (no due process
violation where defendant failed to establish that government acted in bath
faith by failing to preserve video of defendant’s arrest).

      Indeed, although Healy complains that actions taken by the previous
executive administration “prolonged and worsened” the COVID-19 pandemic,
he does not assert that any government action was taken “in order to
prejudice” Healy, or somehow otherwise demonstrated “bad faith on the part of
the prosecutor” that resulted in any loss of evidence. See United States v.
Pepin, 367 F. Supp. 2d 315 (E.D.N.Y. 2005) (denying motion to strike death
notice as untimely where, among other reasons, “there has been no indication
that the government delayed the filing of its death notice in order to prejudice
defendant [and] . . . [t]here is no suggestion of bad faith”); cf. United States v.
Youngblood, 488 U.S. 51 (1988) (“We therefore hold that unless a criminal
defendant can show bad faith on the part of the police, failure to preserve
potentially useful evidence does not constitute a denial of due process of law.”).

     Moreover, the purported rule that Healy advances—that macro executive
branch policy equates to bad faith in an individual criminal prosecution—
would produce absurd results. Healy cites no case law in support of the
proposition, nor could he. 6 To the contrary, in Valle v. Quarterman, Crim. No.

6      The defendant asserts, citing to a law review article, that “Youngblood
has come under increased criticism.” Def. Mot. at 10. Regardless, it remains
the law in this Circuit. See, e.g., United States v. Kennedy, 720 F. App’x at 108
(citing Youngblood positively for the proposition that defendant must establish
that government deliberately failed to preserve evidence to support due process
claim); United States v. Jones, 503 F. App’x 174, 178 (3d Cir. 2012) (same);
United States v. Deaner, 1 F.3d 192, 200 (3d Cir. 1993) (same). But even
applying defendant’s apparent assertion—drawn from a Ninth Circuit case—
                                        -8-
 Case 2:18-cr-00703-JMV Document 128 Filed 05/19/21 Page 9 of 10 PageID: 837




06-3867, 2008 WL 416241 (S.D. Tex. Feb. 13, 2008), the defendant asserted
that he was denied due process because the state had sought the death penalty
where the defendant was unable to present live testimony by Cuban mitigation
witnesses, “who were, due to the state of diplomatic relations between Cuba
and the United States, unable to travel to Texas to testify.” Id. at *6. The court
found that the defendant’s “situation [wa]s no different than one who desires
the testimony of witnesses who are deceased or who are unwilling to testify and
who are beyond the subpoena power of the court.” Id. Consequently, the court
concluded that strained foreign relations did not implicate any constitutional
issue regarding a defendant’s right to present mitigation evidence. Id. Such is
the case here.




that the bad faith inquiry should turn on the “government’s knowledge of the
apparent exculpatory value of the evidence at the time it was lost or destroyed,”
Def. Mot. at 10 (internal quotation marks omitted), defendant’s argument still
fails. Critically, the defendant does not assert that the government somehow
knew the defendant’s hypothetical mitigation witnesses had exculpatory
information, and then somehow used the COVID-19 pandemic to interfere with
the defendant’s ability to present any such testimony that witness could
provide. To be sure, any such assertion would be nonsensical.

                                      -9-
Case 2:18-cr-00703-JMV Document 128 Filed 05/19/21 Page 10 of 10 PageID: 838




Conclusion

      Healy’s motion is premature and any ruling on the merits would amount
to an advisory opinion given the hypothetical and speculative nature of his
present claim. Thus, this Court should deny his motion as premature or stay
any decision until such time that the mitigation process concludes and the
government files a notice to seek the death penalty. Should this Court reach
the merits of Healy’s claim, this Court should find that his motion is entirely
unsupported by any statutory or other legal authority. In short, the
government respectfully requests that the Court deny Healy’s motion.


                                              Very truly yours,


                                              RACHAEL A. HONIG
                                              Acting United States Attorney



                                              By:   ROBERT FRAZER
                                                    NAAZNEEN B. KHAN
                                                    Assistant U.S. Attorneys

cc.   Stephen Turano, Esq.
      Thomas Ambrosio, Esq.




                                     - 10 -
